Case 2:17-cv-08032-KSH-CLW Document 23 Filed 03/23/21 Page 1 of 3 PageID: 175




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
 TRUSTEES OF INTERNATIONAL
 UNION OF PAINTERS AND ALLIED
 TRADES DISTRICT COUNCIL 711
 HEALTH & WELFARE FUND, et al.,                   Civil Action No. 2:17-cv-08032-KSH-CLW

                Plaintiffs,                       OPINION
          v.
 NEWAGE PAINTING
 CORPORATION,

                Defendant.

Introduction
       This matter comes before the Court on the unopposed motion of plaintiffs Trustees of

International Union of Painters and Allied Trades District Council 711 Health & Welfare Fund, et

al. (“Plaintiffs”) seeking to enforce and compel compliance with a post-judgment asset deposition

and document production subpoena served by Plaintiffs upon defendant Newage Painting

Corporation (“Defendant”) [D.E. 20]. For the reasons stated below, the Court GRANTS Plaintiffs’

motion.

Background

       Plaintiffs brought this ERISA action in 2017 seeking to recover benefit contributions and

related sums claimed owed to them by Defendant. D.E. 1. After Defendant failed to respond to the

complaint, in July 2018 Plaintiffs obtained a default judgment against Defendant in the amount of

$39,456.83. D.E. 9. In November 2020, Plaintiffs served a subpoena upon Defendant’s president

Rossiny Dacosta (“Dacosta”). D.E. 20-1, Exhibit A. The subpoena sought Dacosta’s appearance

for an asset deposition on January 12, 2021, and production of certain documents relating thereto

by January 4, 2021. D.E. 20-1, Exhibit B. Dacosta failed to appear or produce any documents.
Case 2:17-cv-08032-KSH-CLW Document 23 Filed 03/23/21 Page 2 of 3 PageID: 176




D.E. 20-1, Exhibit C. To date, Defendant has not complied with or objected to the subpoena, nor

has it opposed the instant motion.

Discussion

        FED. R. CIV. P. 69 states that “[i]n aid of [a money] judgment . . . the judgment creditor . .

. may obtain discovery from any person—including the judgment debtor—as provided in these

rules or by the procedure of the state where the court is located.” FED. R. CIV. P. 69(a)(2). “The

procedure on execution—and in proceedings supplementary to and in aid of judgment or

execution—must accord with the procedure of the state where the court is located, but a federal

statute governs to the extent it applies.” FED. R. CIV. P. 69(a)(1). Because the federal rules do not

provide a specific formula for obtaining post-judgment discovery, the Court looks to state law for

procedural guidance on this point. See Dealer Comput. Servs. v. Dayton Ford, Inc., 2009 U.S. Dist.

LEXIS 104954, at *3 (D.N.J. Nov. 9, 2009). Under New Jersey law, “[i]n aid of the judgment or

execution, the judgment creditor . . . may examine any person, including the judgment debtor, by

proceeding as provided by these rules for the taking of depositions”. N.J. Court Rules, R. 4:59-

1(f).

        Because “[t]he Federal Rules of Civil Procedure are a federal statute for the purposes of

Rule 69(a)”, Sabol v. Brooks, 469 F. Supp. 2d 324, 327 (D. Md. 2006) (citing Travelers Indemnity

v. Hash Mgmt., 173 F.R.D. 150, 153 (M.D.N.C. 1997)), they govern the subpoena procedure. FED.

R. CIV. P. 69(a), supra; see, e.g.. First City, Texas Houston, N.A. v. Rafidain Bank, 281 F.3d 48,

54 (2d Cir. 2002) (“Discovery of a judgment debtor’s assets is conducted routinely under the

Federal Rules of Civil Procedure.”) (citing FED. R. CIV. P. 69(a)).

        FED. R. CIV. P. 45(a) allows for service of a subpoena by an attorney representing a party

to a litigation seeking testimony and/or production of documents. See FED. R. CIV. P. 45(a)(3);



                                                  2
Case 2:17-cv-08032-KSH-CLW Document 23 Filed 03/23/21 Page 3 of 3 PageID: 177




advisory committee’s notes to 1991 amendments. A recipient may object to a request for

documents “before the earlier of the time specified for compliance or 14 days after the subpoena

is served.” FED. R. CIV. P. 45(d)(2)(B). A recipient may also move to quash the subpoena “[o]n

timely motion,” which is construed to mean before the date for compliance. Id. at (d)(3)(A); see

Spring Pharm., LLC v. Retrophin, Inc., 2019 U.S. Dist. LEXIS 133316, at *17 (E.D. Pa. Aug. 7,

2019) (citing cases). A court may hold in contempt a person who has failed to comply with a duly

issued subpoena or an order relating to it. FED. R. CIV. P. 45(g).

        As noted, Plaintiffs obtained a default judgment nearly three years ago, and they now seek

post-judgment discovery in aid of their efforts to collect on that judgment. Plaintiffs’ subpoena

contains the requisite information under Rule 45, is appropriate in scope, and was properly served

upon Defendant. 1 D.E. 20-1, Exhibits A-B; see, e.g., Caisson Corp. v. County West Bldg. Corp.,

62 F.R.D. 331, 334 (E.D. Pa. 1974) (under Rule 69(a), “the judgment creditor must be given the

freedom to make a broad inquiry to discover hidden or concealed assets of the judgment debtor”)

(citing authorities). Because Defendant has failed to timely object or move to quash the subpoena,

and because Plaintiffs are justifiably seeking information to enable them to collect on their default

judgment, Plaintiffs’ motion is granted. An appropriate order follows.

Dated: March 23, 2021

                                                                          /s/ Cathy L. Waldor
                                                                          Cathy L. Waldor, U.S.M.J.




1
 Per the Court’s Order, Plaintiffs have clarified that they provided Dacosta with the requisite witness fee
under Fed. R. Civ. P. 45(b)(1) and 28 U.S.C. 1821. See D.E. D.E. 20-1 Exhibit A, 21, 22.

                                                    3
